Exhibit 10.6
United Technologies Corporation
2018 Long-Term Incentive Plan
Restricted Stock Unit Award
(Off-Cycle New Hire Offset Grant)
Schedule of Terms
(Rev. May 1, 2020)


This Schedule of Terms describes the material features of the Participant’s
Restricted Stock Unit Award (the “RSU Award” or the “Award”) granted under the
United Technologies Corporation 2018 Long-Term Incentive Plan (the “LTIP”) of
Raytheon Technologies Corporation, subject to this Schedule of Terms, the Award
Agreement and the terms and conditions set forth in the LTIP. The LTIP
Prospectus contains further information about the LTIP and this Award and is
available on the Company’s internal employee website and at
www.ubs.com/onesource/rtx.
1



--------------------------------------------------------------------------------




Certain Definitions
A Restricted Stock Unit (an “RSU”) represents the right to receive one share of
Common Stock of Raytheon Technologies Corporation (the “Common Stock”) (or a
cash payment equal to the Fair Market Value thereof). RSUs generally vest and
are converted into shares of Common Stock if the Participant remains employed by
the Company through the applicable vesting date schedule set forth on the Award
Agreement (see “Vesting” below), or upon an earlier Termination of Service under
limited circumstances that result in accelerated vesting (see “Termination of
Service” below). “Company” means Raytheon Technologies Corporation (the
“Corporation” or “Raytheon Technologies”), together with its subsidiaries,
divisions and affiliates. “Termination Date” means the date a Participant’s
employment ends, or, if different, the date a Participant ceases providing
services to the Company as an employee, consultant, or in any other capacity.
For the avoidance of doubt, absences from employment by reason of notice
periods, garden leaves, or similar paid leaves associated with a Termination of
Service shall not be recognized as service in determining the Termination Date.
All references to termination of employment in this Schedule of Terms will be
deemed to refer to “Termination of Service” as defined in the LTIP. “Committee”
means the Compensation Committee of the Board. Capitalized terms not otherwise
defined in this Schedule of Terms have the same meaning as defined in the LTIP.
Acknowledgement and Acceptance of Award
The number of RSUs awarded is set forth in the Award Agreement. An LTIP Award
recipient (a “Participant”) must affirmatively acknowledge and accept the terms
and conditions of the RSU Award within 150 days following the Grant Date. A
failure to acknowledge and accept the RSU Award within such 150-day period may
result in forfeiture of the RSU Award, effective as of the 150th day following
the Grant Date.
Participants must acknowledge and accept the terms and conditions of this RSU
Award electronically via the UBS One Source website at
www.ubs.com/onesource/rtx. Participants based in certain countries may be
required to acknowledge and accept the terms and conditions of this RSU Award by
signing and returning the designated hard copy portion of the Award Agreement to
the Stock Plan Administrator. These countries currently include Russia, Turkey,
Hungary, and Slovenia.
Dividends
RSUs granted under this Award will earn dividend equivalent units each time the
Corporation pays a cash dividend to Common Stock shareholders of record.
Dividend equivalents will be credited as additional RSUs to Awards outstanding
on the dividend payment date and will vest on the same date as the underlying
RSUs. The number of additional RSUs that will be credited on any dividend
payment date will equal (1) the per share cash dividend amount, multiplied by
(2) the number of RSUs subject to the RSU Award (including RSUs resulting from
prior dividend equivalents), divided by (3) the Fair Market Value of a share of
Common Stock on the dividend payment date, rounded down to the nearest whole
number of RSUs.
Vesting
RSUs will vest in accordance with the schedule set forth in the Award Agreement,
subject to the Participant’s continued employment with the Company through each
applicable vesting date. RSUs will be forfeited in the event of Termination of
Service prior to the vesting date, except in the case of Involuntary Termination
(Not for Cause), Disability, Change-in-Control Termination, or Death (see
“Termination of Service” below).
2



--------------------------------------------------------------------------------




RSUs may also be forfeited and value realized from previously vested RSUs may be
recouped by the Company under certain circumstances (see “Forfeiture of Award
and Repayment of Realized Gains” below).
No Shareowner Rights
An RSU is the right to receive a share of Common Stock in the future (or a cash
payment equal to the Fair Market Value), subject to continued employment and
certain other conditions. The holder of an RSU has no voting or other rights
accorded to owners of Common Stock, unless and until RSUs are converted into
shares of Common Stock.
Payment / Conversion of RSUs
Vested RSUs will be converted into shares of Common Stock to be delivered to the
Participant as soon as administratively practicable following the vesting date.
RSUs may instead be paid in cash if the Committee so determines, including where
local law restricts the distribution of Common Stock.
Termination of Service
The treatment of RSUs upon Termination of Service depends upon the reason for
termination, as detailed in the following sections. RSUs held for less than one
year as of the Termination Date will be forfeited, except in the event of Death,
Disability, Involuntary Termination (not for cause) or Change-in-Control
Termination, as discussed below.
Absences from employment because of notice periods, garden leaves, or similar
paid leaves associated with a Termination of Service will not be recognized as
service in determining the Termination Date.
Retirement. There will be no accelerated vesting of RSUs in the event of
Retirement prior to vest. All unvested RSUs will be forfeited as of the
Termination Date.
Involuntary Termination for Cause. If the Participant’s termination results from
an involuntary termination by the Company for Cause (as defined in the LTIP),
unvested RSUs will be forfeited as of the Termination Date. In addition, value
realized from previously vested RSUs is subject to repayment in the event of
termination for Cause or certain other occurrences (see “Forfeiture of Award and
Repayment of Realized Gains” below).
Involuntary Termination. If the Participant’s termination results from an
involuntary termination by the Company for reasons other than Cause, unvested
RSUs will accelerate, subject to the Participant providing the Company with a
release of claims against the Company in a form and manner satisfactory to the
Company. In this case, unvested RSUs will vest as of the Termination Date and be
converted into shares of Common Stock (or cash) to be delivered to the
Participant as soon as administratively practicable after the Termination Date,
subject to the six-month delay noted below under “Specified Employees”, if
applicable.


Accelerated vesting will occur for involuntary terminations resulting from
workforce reductions, location closings, restructurings, layoffs, or similar
events, as determined by the Committee.
Change-in-Control Terminations are subject to vesting treatment as set forth in
the Change-in-Control provisions below. A Participant who is involuntarily
terminated for Cause is not eligible for accelerated vesting of Awards.
3



--------------------------------------------------------------------------------






Voluntary Termination. A Participant who voluntarily terminates employment
(other than for a Change-in-Control Termination) is not entitled to accelerated
vesting and will forfeit all unvested RSUs as of the Termination Date.


Disability. If a Participant incurs a Disability (as defined in the LTIP),
unvested RSUs will not be forfeited while a Participant remains disabled under a
Company sponsored long-term disability plan. Unvested RSUs will remain eligible
to vest on the earlier of (i) the vesting date specified in the Award Agreement;
or (ii) 29 months following the date a Participant incurs a Disability.
Death. If a Participant dies while actively employed by the Company, or on
Disability, all unvested RSUs will vest as of the date of death and be converted
to shares of Common Stock to be delivered to the Participant’s estate, net of
taxes (where applicable), as soon as administratively practicable.
Change-in-Control Termination. If a Participant’s termination results from an
involuntary termination by the Company for reasons other than for Cause, or due
to the Participant’s voluntary termination for “Good Reason,” in each case,
within 24 months following a Change-in-Control in accordance with Section 10(d)
of the LTIP (such Termination of Service, a “CIC Termination”), then all
unvested RSUs will vest as of the Termination Date and be converted into shares
of Common Stock (or cash) to be delivered to the Participant as soon as
administratively practicable after the Termination Date, subject to the
six-month delay noted below under “Specified Employees”, if applicable.


Specified Employees. If a Participant is a “specified employee” within the
meaning of Section 409A of the Code (i.e., generally the fifty highest paid
employees, as determined by the Company) at the time of the Participant’s
Termination of Service, and the RSUs will vest by reason of such Participant’s
Termination of Service, then, to the extent necessary to avoid the application
of any additional tax or penalty under IRC Section 409A and consistent with the
terms of the Plan, RSUs will be held in the Participant’s UBS account and will
vest on the first day of the seventh month following the Termination Date. Upon
vest, RSUs will convert into an equal number of shares of Common Stock (or cash)
to be delivered to the Participant as soon as administratively practicable. The
value of the RSUs will be determined as of the vest date.
Forfeiture of Award and Repayment of Realized Gains
RSUs will be immediately forfeited and a Participant will be obligated to repay
to the Company the value realized from previously vested RSUs upon the
occurrence of any of the following events:
a.Termination for Cause (as defined in the LTIP);
b.A determination that the Participant engaged in conduct that could have
constituted the basis for a Termination for Cause, including determinations made
within three years following the Termination Date;
c.Within twenty-four months following the Termination Date, the Participant:
i.Solicits a Company employee, or individual who had been a Company employee
within the previous three months, for an opportunity outside of the Company; or
4



--------------------------------------------------------------------------------




ii.Publicly disparages the Company, its employees, directors, products, or
otherwise makes a public statement that is materially detrimental to the
interests of the Company or such individuals; or
d.At any time during the twelve-month period following the Termination Date: (A)
the Participant becomes employed by, consults for, or otherwise renders services
to any business entity or person engaged in activities that compete with the
Corporation or the business unit that employed the Participant; or (B) that is a
material customer of or a material supplier to the Corporation or the business
unit that employed the Participant, unless, in either case, the Participant has
first obtained the consent of the Chief Human Resources Officer or her or his
delegate. This restriction applies to competitors, customers, and suppliers of
each business unit that employed the Participant within the two-year period
prior to the Termination Date. The determination of status of competitors,
customers, and suppliers will be made by the Chief Human Resources Officer (or
her or his delegate) in her or his sole discretion.
The Participant agrees that the foregoing restrictions are reasonable and that
the value of the LTIP awards is reasonable consideration for accepting such
restrictions and forfeiture contingencies. However, if any portion of this
section is held by competent authority to be unenforceable, this section shall
be deemed amended to limit its scope to the broadest scope that such authority
determines is enforceable, and as so amended shall continue in effect. The
Participant acknowledges that this Award shall constitute compensation in
satisfaction of these covenants. Further details concerning the forfeiture of
awards and the obligation to repay gains realized from LTIP awards are set forth
in Section 14(i) of the LTIP, which can be located at www.ubs.com/onesource/rtx.
Adjustments
If the Corporation engages in a transaction affecting its capital structure,
such as a merger, distribution of a special dividend, spin-off of a business
unit, stock split, subdivision or consolidation of shares of Common Stock or
other events affecting the value of Common Stock, RSU awards may be adjusted as
determined by the Committee, in its sole discretion.
Further information concerning capital adjustments is set forth in Section 3(e)
of the LTIP, which can be located at www.ubs.com/onesource/rtx.
Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may, in its sole discretion, take certain actions with respect to
outstanding Awards to assure fair and equitable treatment of LTIP Participants.
Such actions may include the acceleration of vesting, canceling an outstanding
Award in exchange for its equivalent cash value (as determined by the
Committee), or providing for other adjustments or modifications to outstanding
Awards as the Committee may deem appropriate. Further details concerning
Change-in-Control are set forth in Section 10 of the LTIP, which can be located
at www.ubs.com/onesource/rtx.
Awards Not to Affect Certain Transactions
RSU Awards do not in any way affect the right of the Corporation or its
shareowners to effect: (i) any adjustments, recapitalizations, reorganizations
or other changes in the Corporation’s capital or business structure; (ii) any
merger or consolidation of the Corporation; (iii) any issue of bonds,
debentures, shares of stock preferred to, or otherwise affecting the Common
Stock of the Corporation or the rights of the holders of such Common Stock; (iv)
the dissolution or
5



--------------------------------------------------------------------------------




liquidation of the Corporation; (v) any sale or transfer of all or any part of
its assets or business; or (vi) any other corporate act or proceeding.
Taxes / Withholding
The Participant is responsible for all income taxes, social insurance
contributions, payroll taxes, payment on account or other tax-related items
attributable to any Award (“Tax-Related Items”). The Fair Market Value of Common
Stock on the New York Stock Exchange on the date the taxable event occurs will
be used to calculate taxable income realized from the RSUs. The provisions of
Section 14(d) (Required Taxes) of the LTIP apply to this Award; provided that,
if the Participant is an individual covered under Section 16 of the Securities
Exchange Act of 1934, as amended at the time that a taxable event occurs, then
the Company’s withholding obligations with respect to such taxable event will be
satisfied by the Company withholding shares of Common Stock subject to the RSU
Award having a Fair Market Value on the date of withholding equal to the amount
required to be withheld for tax purposes (calculated using the minimum statutory
withholding rate, except as otherwise approved by the Committee). The Company
shall have the right to deduct directly from any payment or delivery of shares
due to a Participant or from Participant’s regular compensation to effect
compliance with all Tax-Related Items, including withholding and reporting with
respect to the vesting of any RSU. Acceptance of an Award constitutes
affirmative consent by Participant to such reporting and withholding. The
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company. Further, if the Participant has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. In those countries where there is no withholding on account of
such Tax-Related Items, Participants must pay the appropriate taxes as required
by any country where they are subject to tax. In those instances where Company
is required to calculate and remit withholding on Tax-Related Items after shares
have already been delivered, the Participant shall pay the Company any amount of
Tax-Related Items that the Company is required to pay. The Company may refuse to
distribute an Award if a Participant fails to comply with his or her obligations
in connection with Tax-Related Items.
Important information about the U.S. Federal income tax consequences of LTIP
Awards can be found in the LTIP Prospectus at www.ubs.com/onesource/rtx.


Nonassignability


Unless otherwise approved by the Committee or its delegate, no assignment or
transfer of any right or interest of a Participant in any RSU Award, whether
voluntary or involuntary, by operation of law or otherwise, is permitted except
by will or the laws of descent and distribution. Any other attempt to assign
such rights or interest shall be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Participant and will not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.
Right of Discharge Reserved
6



--------------------------------------------------------------------------------




Nothing in the LTIP or in any RSU Award shall confer upon any Participant the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment of any Participant
at any time for any reason.
Administration
The Board of Directors of Raytheon Technologies has delegated the administration
and interpretation of the Awards granted pursuant to the LTIP to the
Compensation Committee. The Committee establishes such procedures as it deems
necessary and appropriate to administer Awards in a manner that is consistent
with the terms of the LTIP. The Committee has, consistent with its charter and
subject to certain limitations, delegated to the Chief Executive Officer and the
Chief Human Resources Officer (and to such subordinates as he or she may further
delegate) the authority to grant, administer, and interpret Awards, provided
that, such delegation will not apply with respect to employees of the Company
who are covered under Section 16 of the Securities Exchange Act of 1934, as
amended, and to members of the Company’s Executive Leadership Group. Awards to
these individuals will be granted, administered, and interpreted exclusively by
the Committee. The Committee’s decision or that of its delegate on any matter
related to an Award shall be binding, final, and conclusive on all parties in
interest.
Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
Participant to the collection, use, processing, transmission, and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third-party administrators within or outside the country in which the
Participant resides or works. All such collection, use, processing,
transmission, and holding of data will comply with applicable privacy protection
requirements. If you do not want to have your personal data shared, you may
choose to not accept this Award.
Company Compliance Policies
Participants must comply with the Company’s Code of Conduct and Corporate
Policies and Procedures. Violations can result in the forfeiture of Awards and
the obligation to repay previous gains realized from LTIP Awards. The Raytheon
Technologies Code of Conduct and Corporate Policy Manual are available online on
the Company’s internal home page.
Interpretations
This Schedule of Terms provides a summary of terms applicable to the RSU Award.
This Schedule of Terms and each Award Agreement are subject in all respects to
the terms of the LTIP, which can be located at www.ubs.com/onesource/rtx. In the
event that any provision of this Schedule of Terms or any Award Agreement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern.
Capitalized terms used but not otherwise defined herein shall have the meanings
as defined in the LTIP. Any question concerning administration or interpretation
arising under the Schedule of Terms or any Award Agreement will be determined by
the Committee or its delegates, and such determination shall be final, binding,
and conclusive upon all parties in interest. If this Schedule of Terms or any
other document related to this Award is translated into a language other than
English and a conflict arises between the English and translated version, the
English version will control.
7



--------------------------------------------------------------------------------




Governing Law
The LTIP, this Schedule of Terms, and the Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.
Additional Information
Questions concerning the LTIP or Awards and requests for LTIP documents can be
directed to:
 Stock Plan Administrator
        RTXstockadmin@rtx.com
OR
Raytheon Technologies Corporation
Attn: Stock Plan Administrator
        4 Farm Springs Road
Farmington, CT 06032




The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the Participant’s email address or physical
address on record. It is the responsibility of the Participant to ensure that
both the e-mail and physical address on record are up-to-date and accurate at
all times to ensure delivery of Award-related communications.
8

